UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 September 21, 2011 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) This is the first page of a 3 page document. Item 5.07 – Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Company’s Shareholders was held on September 15, 2011.Proxies for the meeting were solicited pursuant to Section 14(e) of the Securities Act of 1934 and there was no solicitation in opposition to the Board’s solicitations.At this meeting, the shareholders were requested to: (1) elect a board of directors;2) ratify the appointment by the Board of Directors of the Company’s independent public accountants for the fiscal year ending April 30, 2012; (3) cast an advisory vote on executive compensation and (4) cast an advisory vote on future advisory votes on executive compensation. At the Meeting, the holders of 47,633,892 shares of the Company’s Class A Common Stock were represented in person or by proxy constituting a quorum.The tabulation below sets forth the number of votes cast for or withheld from each Class A Director: FOR WITHHELD Broker Non Votes Mari J. Baker Raymond W. McDaniel, Jr. William B. Plummer Kalpana Raina At the Meeting, the holders of 9,118,824 shares of the Company’s Class B Common Stock were represented in person or by proxy constituting aquorum.The tabulation below sets forth the number of votes cast for or withheld for each Class B Director: FOR WITHHELD Broker Non Votes Warren J. Baker Jean-Lou Chameau Linda Katehi Matthew S. Kissner Eduardo Menascé William J. Pesce Stephen M. Smith Bradford Wiley II Peter Booth Wiley At the Meeting, the holders of 13,882,213 shares of the Company’s combined Class A and Class B Common Stock were represented in person or by proxy to vote the approval of KPMG LLP as independent accountants for the Company for the fiscal year ending April 30, 2012; tabulation as follows: FOR AGAINST ABSTAIN (3) FORAGAINSTABSTAINBROKER NON-VOTES 12,713,61884,16818,141 1,066,286 (4) ONE YEAR TWO YEARSTHREE YEARSABSTAINBROKER NON-VOTES 11,905,322161,942 734,44214,2211,066,286 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized JOHN WILEY & SONS, INC. Registrant By /s/ Stephen M. Smith Stephen M. Smith President and Chief Executive Officer By /s/ Ellis E. Cousens Ellis E. Cousens Executive Vice President and Chief Financial & Operations Officer Dated: September 21, 2011
